Gunderson, C. J.,
concurring:
I fully agree with my brethren; however, I think it may be well to add a few further comments.
Perhaps it can be argued that, when one is in pursuit of professional distinction as a narcotics officer, one should not be expected to respect either the norms of social propriety or of the law. The police officer who figures prominently in the instant case evidently thinks this is so, and, of course, he is as entitled to his opinion as any other person. I personally will not assay to make moral judgments about his behavior, but rather will permit the readers of this opinion to reach their own conclusions. I must, however, recite the salient facts of the officer’s activities, so that I may explain my perceptions about his motives in the factual context of this case.
As my brethren have pointed out, the central issue before us is: At the time the officer made his hearsay statements to his fellow officers, did he then have a motive to lie, or to distort intentionally or unintentionally? Although I agree with the analysis of my brethren, i. e. that jealousy inferably gave the officer a motive to distort, I wish to elaborate upon the issue of motive from what I consider to be a more fundamental perspective.
Now, then, let it first be said that Leslie Dekeyser was a businesswoman of some ability and distinction, who had fallen victim to drug-pushers and had become addicted to cocaine. She operated some fashionable dress shops which, at one time at least, before her addiction, had been successful. The record indicates she was a user of cocaine, not a “pusher” in any committed sense.
It appears from the record that the officer in question, whatever his other qualities may be, is a physically attractive man. An undercover narcotics officer for the Las Vegas Metropolitan Police Department, the officer apparently portrayed himself as a “swinger,” out for good times on the Las Vegas “strip.” In this guise, he met Dekeyser and — pursuing his efforts to “score” *460arrests — he established a friendship, and then ultimately a romantic relationship with her.
While enjoying her society thus, the officer induced Dekeyser to procure cocaine at his instance — which the policeman was wont to consume with her. As noted by my brethren, he repeatedly pressed her to find someone who could sell him larger quantities of drugs than her modest contacts were able to supply. Ultimately, attempting to meet his expectations, Dekeyser introduced him to appellant Peterson. Her uncontested testimony is that she did not do so because she had any information that he was a dealer, but only because she was aware that Peterson “knew a lot of people.”
It is with this factual background in mind that I tender the thought that, in addition to the motive of jealousy mentioned by my brethren, the officer in question had another, more fundamental reason to dissemble or distort, when he tendered hearsay reports of Peterson’s alleged inculpatory remarks to the “backup” officers outside the hotel room.
It seems quite clear that, for some time previously, the officer in question had harbored a fixed purpose ultimately to “set up” and to arrest the woman he had seduced into serving his purposes and needs. I suggest that police officers, like other humans, are motivated to see that their own enterprises succeed. I suggest this is true, axiomatically, even of the best and most honorable of officers, a category in which I believe many readers may conclude the officer in question does not belong. Indeed, psychologists suggest that humans are subject to a tendency to hear words in accord with their own expectations — a phenomenon called “selective auditory perception.”
It therefore seems clear that, even in prosecutions far less clouded than this one, this court could not condone any general practice permitting a prosecutor to bolster the testimony of an officer who has precipitated an arrest, by introducing the out-of-court assertions of that same officer that were made to other officers who heard nothing at all. A fortiori, I think we must take such a view in this case, in which the officer’s motives were otherwise suspect (as my brethren have noted), and in which I believe most persons would agree some of his conduct was unethical and arguably illegal.1
In any case, from the facts of this case, I believe it clearly appears that the officer had a pre-existing fixed purpose to “score a bust” with any person Dekeyser might be induced to lure to him — which person proved to be the hapless Peterson, a legiti*461mate businessman with no criminal record whatever. Obviously, therefore, quite apart from jealousy, at the time of his out-of-court statements, the officer had a preexisting motive to lie, or, at least, to construe the words of Dekeyser and Peterson in accord with the officer’s established interests and purposes.
I question that there should ever be a case in which an investigating officer, who arranges an arrest, may properly bolster his own story by making and then invoking contemporaneous out-of-court statements made to back-up officers.2 In any event, if one can hypothesize a state of facts in which such hearsay would be legitimate, I suggest that the instant case does not present it.
Finally, I also wish to note that, although I have no fundamental disagreement with my brethren, I believe as a matter of judicial economy that we should say right now that this case is not worth a retrial. Thus, I would remand with instructions to dismiss. At any retrial, as my brethren point out, the “back-up” officers could not properly testify. Also, as has been noted, the investigating officer’s testimony would be impeached by his own recognized motive of potential jealousy, based on his relationship with Dekeyser. The officer’s testimony is directly contradicted by appellant Peterson who, as previously mentioned, is a businessman with no prior arrests. His testimony is also directly contradicted by Dekeyser, the vulnerable but once socially respectable businesswoman whom he used, lied to, manipulated, and betrayed. In the face of all this, I submit with all due respect to the officer that, at a new trial, his uncorroborated interpretation of what was said behind the closed doors of a hotel room would not establish an offer to sell drugs beyond a reasonable doubt.

 It may be worthwhile to note that, following the incident in question, the officer was relieved from duty as an undercover agent and assigned to airport guard duty.


 Obviously, such an officer’s testimony will almost always be contradicted and, if we were to hold that such contradiction routinely opens the door to the introduction of out-of-court hearsay statements, then the limited exception that NRS 51.035 contemplates to the hearsay rule would be expanded to subsume the rule. Clearly, such a thing was never intended by our Legislature.